Citation Nr: 0528353	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1947.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).

The veteran raised the issue of entitlement to nonservice-
connected pension in October 2000, and April 2002.  
Additionally, the veteran raised the issue of entitlement to 
service connection for an ulcer in July 2003.  These claims 
have not been developed for appellate review and are referred 
to the RO for appropriate disposition.

The issues of entitlement to service connection for a skin 
condition, a hiatal hernia, and jaundice are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in June 2001, July 2001, and September 2001, 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and, a link, established by medical evidence, 
between current symptoms and a confirmed in-service stressor.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of 


[combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.

The veteran contends that he has PTSD, and that this is the 
result of a traumatic and stressful event that occurred while 
on guard duty in Korea.  Specifically, the veteran indicated 
in separate statements that a close friend was either wounded 
or killed right next to him, and that either four or eight of 
his comrades in his unit were also killed in an ambush.  The 
veteran further contends that he "has problems with the 
people I killed 'especially the silent killings.'"  In a May 
2002 rating decision, the RO denied the veteran's claim for 
entitlement to service connection for PTSD, indicating that 
the veteran had not returned any stressor statements, that 
there was no evidence that the veteran engaged in combat or 
that the veteran was treated for a mental problem in service, 
that he did not have a current diagnosis of PTSD, and that 
there was no objective medical opinion linking the veteran's 
symptoms to service.  The veteran's Separation Qualification 
Record shows that his military occupational specialty was as 
a Guard Patrolman.  While in Korea, he guarded military 
installations and bases, performing stationary and foot 
patrol duties.

VA outpatient treatment notes from 1975 show that the veteran 
complained of a 20-year history of anxiety.  He reported 
weight loss, eating only one meal per day, and a belief that 
he "could get by without eating anything."  Diagnoses of 
anorexia and "anxiety, chronic, probably also depressed" 
were assigned.

A private treatment note dated in March 1999 indicates that 
the veteran was diagnosed with depression.  A July 2000 
private treatment note indicates that the veteran was seeking 
treatment for an inability to sleep.  The examiner indicated 
that the veteran was "talking non-stop."  The veteran was 
asked if he had ever been diagnosed as manic-depressive, and 
the veteran indicated that he had not.  He reported having 
"a little depression," and that he would get nervous "from 
time to time" since he left the service.  The veteran stated 
that he felt "pretty good" except for his sleeping problem.  
The examiner's assessment was that the veteran had insomnia 
and a history of depression.

VA outpatient treatment notes from September 2000 indicate 
that the veteran reported poor sleep, poor appetite, and 
weight loss.  An additional note from September 2000 
indicates that the veteran had a positive depressive screen, 
and noted that the veteran had been diagnosed with 
Alzheimer's disease "in the recent past."  At that time, 
the veteran was also diagnosed with depression.

In October 2000, the veteran underwent a VA psychiatric 
assessment by a nurse practitioner.  The veteran reported 
symptoms consistent with the above, and also stated that he 
had thought about suicide, but never attempted it.  He also 
reported nightmares and poor sleep since his return from 
World War II, but indicated these problems were getting 
worse.  The veteran stated that he was a combat engineer who 
laid land mines while in service.  He reported that he went 
out one day with 12 men and four of them did not come back.  
He reported being in combat and experiencing nightmares and 
flashbacks about this time.  The veteran was diagnosed with 
PTSD and prescribed medication.

November 2000 VA outpatient psychotherapy notes indicate that 
the veteran reported "some difficulty" with nightmares and 
that he was feeling upset about the presidential election, in 
that a winner had not been declared, and the news about the 
military.  The veteran indicated that his prescription 
medication was helping his symptoms.  On the same day, the 
veteran was then referred by the same nurse practitioner to a 
VA staff psychologist, to whom the veteran reported having 
witnessed the deaths of "several buddies" while in South 
Korea.  He stated that he wasn't interested in psychotherapy.  
The staff psychologist's initial impressions 


were to rule out PTSD and to rule out paranoid personality 
disorder.  No further action was indicated.

A VA outpatient treatment note from March 2001 indicates that 
the veteran reported still not sleeping well, and that he did 
not have his appetite back after emergency bypass surgery.  
The same nurse practitioner stated, "Vet does have a 
paranoid flavor to a lot of his conversation.  Initial 
[diagnosis] of [rule out] PTSD is amended to paranoid 
personality [disorder]."

A July 2001 follow-up appointment reveals that the veteran 
stated that he cried easily since his bypass surgery and that 
he did not used to do so.  The same nurse practitioner stated 
that the veteran "exhibits a lot less paranoid ideation than 
in the past."  The veteran reported that sleep and appetite 
were both good.  

An August 2002 VA psychiatric treatment note indicates that 
the veteran denied problems with sleep and appetite, as well 
as auditory hallucinations, paranoia, and homicidal or 
suicidal ideation.  The diagnosis of paranoid personality 
disorder was maintained.

Although the veteran's service personnel records show that he 
served in Korea, there is no evidence to support the 
veteran's contentions that he served in combat or experienced 
any hostile fire.  His service enlisted record and report of 
separation indicated that the veteran was not involved in any 
battles or campaigns, did not receive any wounds in service 
and did not receive any medals indicating combat.  The 
veteran has not provided any specific information regarding 
his alleged stressor(s), or witnesses to his alleged 
stressor(s).  See generally Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Further, 
there are numerous inconsistencies with the veteran's own 
accounts of his experiences in service, as well as 
contradictions with his established record of service.  As 
such, there remains no verifiable stressor, and no current 
diagnosis of PTSD.

In sum, the Board finds that, regardless of whether the 
veteran engaged in combat-related activity, the veteran does 
not have a current diagnosis of PTSD, so such a diagnosis 
cannot be related to any alleged in-service stressor.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case, and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

On the issue of entitlement to service connection for a skin 
condition, the RO failed to notify the appellant of the VCAA, 
to include what evidence was to be provided by VA and by the 
veteran on the issues on appeal.  Additionally, there was no 
notice of the evidentiary requirements for substantiating 
this issue on appeal.  Id.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice 


under the VCAA and the Board is without authority to do so.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

A May 2002 rating decision denied the veteran's claim of 
entitlement to service connection for a jaundice and hiatal 
hernia.  The veteran was notified of this decision on May 13, 
2002.  A notice of disagreement regarding the rating decision 
was received by the RO on May 8, 2003.  In this notice of 
disagreement, the veteran stated, "I don't agree on the 
findings."  The veteran then went on to state that his skin 
and eyes were yellow upon service separation, resulting a 
private diagnosis of jaundice, and that he had also been 
treated for a hiatal hernia.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  VA has yet to issue 
a statement of the case as to the issues of entitlement to 
service connection for jaundice or a hiatal hernia.  See 
38 C.F.R. § 19.29 (2005).  The Board is, therefore, obligated 
to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following actions:

1.  The RO must provide all notification 
and development action required by the 
VCAA to the appellant regarding 
entitlement to service connection for a 
skin condition.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.  

2.  Appropriate action, including the 
issuance of a statement of the case, and 
notification of the veteran's appellate 
rights, on the issues of entitlement to 
service connection for jaundice and a 
hiatal hernia, must be taken.  38 C.F.R. 
§§ 19.26, 19.29 (2005).  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the May 2002 rating decision denying 
these claims must be filed.  38 C.F.R. 
§ 20.202 (2005).

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to service 
connection for a skin condition must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 78 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


